Case 2:19-mj-00993-DUTY Document 10 Filed 03/13/19 Page 1_.of 1 Page ID #:223
                                                                                                           C~i ~'~'K, U.S. DI"'RICTC^!'^T

  Date Approved:3/13/19           Extension: 2686

  ny;          Adam P. Schleifer
         PSA Officer (far material witness only) X AUSA
                                                                                                        G~:^~ ~ r: ~ ~lS7RICT OF C~Lii=~P^t+r
  Signature:           ~Y~~


                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA                                            I CASE NUMBER
                                                           PLAINTIFF, I                                   19-mj-993
                                    v.
  Felicity Huffrnan
                                                                             AFFIDAVIT OF SURETY(NO JUSTIFICATION)

                                                      DEFENDANT(S).


    I,the undersigned surety,state on oath that 1 permanently reside within thejurisdiction ofthe United States District Court
for the Central District of California at the address indicated below or in (City, State):


    1 further state that I understand the provisions ofthe bond executed by the above-named defendant for which this affidavit
supports,and I agroe to be bound as a condition ofthis bond by the provisions ofLocal Criminal Rule 46-6 as set forth at the
bottom ofthis document and further acknowledge and agree that I and my personal representatives are bound as a condition
of this bond,jointly and severally with the defendant and other sureties, to pay to the United States of America the sum of
$250,000                      in the event that the bond is forfeited.

   I further understand that it is my obligation to inform the Court and counsel of any change in residence address or
employment ofthe defendant immediately upon becoming aware ofsuch fact.

    I further agree and understand that, unless otherwise ordered by the Court, the bond for which this affidavit supports is
a continuing bond(including any proceeding on appeal or review)which shall continue in ful l force and effect until such time
as the undersigned is duly exonerated by Order ofthe Court.

      I declare under the penalty of perjury that the foregoing is true and correct. Executed on this                    Ma r~          day of
 13                                , 20 19

    William H: Macy                                                              XXX-X
    Name ofSurety                                                            Social Secwi Num             o     re      a       tits only)


    Signature of Surety                                                      Address of Surety

                               Spouse                                                        ~G.L- r
    Relationship of Surety                                                   City, State, Zip Code

Local CriminalRule 46-6
    Bond -SummaryAdjudica[ion ofObligp~ion
A bond or undertaking presentedforfilinU shall contain consent ojthe principal and surety that, in case ofdefault or contumacy on the part ofthe
principal or surety, the Corvt, upon ten(!0)days notice, may render ajudgment summarily in accordance with the obligation undertaken acrd issue o
writ ojexecution upon suchjudgment. An indemnitee or parry in Interest seeking nJudgment on a bond or una'ertak[ng shall proceed b}~ Motionfor
Summary Adjudication ofObligation and Execution. Service mvy be made on a corporate surely as provided in 31 U.S.C.§9306.




CR-04(0?/09)                                     AFFIDAV IT OF SURETY(h0 JUSTIFICATION)
